February 10, 2014 Via E-mail Yolonda Guobadi United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Azure Holding Group Corp. Form 8-K Filed December 17, 2013 File No. 333-184440 Dear Ms. Guobadia , Azure Holding Corp. (the “Company”, “we” or “our”) takes very seriously its responsibilities regarding the accuracy and completeness of the disclosures contained in its public filings. We appreciate the Staff’s comments as well as the opportunity this review process provides to improve the content of our public filings. For ease of reference and review, the headings and paragraphs below correspond to the headings and comments in the Comment Letter, with the Staff’s comments presented in bold, italicized text. In response to the Comment Letter we offers the following responses: Section 4. Matters Related to Accountants and Financial Statements, page 2 Item 4.01. Changes in Registrant’s Certifying Accountant, page 2 The Termination of Ronald Chadwick, page 2 1. We note your disclosure in the first paragraph that Ronald Chadwick was your independent registered public accounting firm from April 17, 2012 until December 12, 2013. Further, we note that Ronald Chadwick issued audit reports on your financial statements for each of the years ended August 31, 2012 and August 31, 2013. In this regard, please revise your disclosure to clarify that the reports of Ronald Chadwick on your financial statements for the years ended August 31, 2012 and August 31, 2013 and for the period from April 17, 2012 (date of inception) to August 31, 2013 did not contain an adverse opinion or a disclaimer of opinion, and were not qualified or modified as to audit scope or accounting principles, except that the reports contained an explanatory paragraph stating that there was substantial doubt Chadwick served as the Company’s registered independent accountant from April 17, 2012(date of inception) to December 12, 2013, Chadwick’s audit report on the Company’s financial statements for the year ended August 31, 2013 and the year ended August 13 2012 included in the
